NOTICE OF ALLOWABILITY
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's 4-29-21 arguments vis-à-vis rejections under 35 U.S.C. 112, simply stating that the rejections were addressed by the 4-29-21 claim amendments, have been fully considered and are persuasive in view of said amendments.  These rejections are withdrawn.
Applicant's 4-29-21 arguments vis-à-vis prior art rejections, simply stating that the rejections were addressed by the 4-29-21 claim amendments (i.e. positively requiring that claim 11’s apparatus comprise the allowed composition of claim 1 therein), have been fully considered and are persuasive in view of said amendments.  These rejections are withdrawn.

Allowable Subject Matter
Claims 1, 3-5, 7-8, 11-12, 14-16, and 18-22 are allowable over the prior art and do not suffer from any deficiencies under 35 U.S.C. § 101 or § 112.  The following is an Examiner’s statement of reasons for allowance: regarding independent claim 1 (and independent claim 11, which refers back to claim 1 and thus requires all the limitations thereof), the most pertinent prior art of record appears to be Link et al., US 6,110,922 (2000) (“Link”) as illustrated by Lee, US 4,421,905 (1983)1, and Leonardi et al., US 6,271,234 (2001) (“Leonardi”) as illustrated by Lee2.  These references’ teachings and suggestions are in the 3-27-20 Office Action.  Claims 1 and 11 have been allowed over Link and Leonardi, however, at least because said references do not teach or suggest said claims’ mass ratios.  Further, adjusting said references’ teachings to 

Conclusion
Any inquiry concerning this communication or earlier communications from Examiner should be directed to DANIEL BERNS whose telephone number is (469)295-9161.  Examiner can normally be reached on M-F 9:15-5:45 (Central).  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach Examiner by telephone are unsuccessful, Examiner’s supervisor, Stanley Silverman can be reached on (571)272-1358.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DANIEL BERNS/ May 21, 2021
Primary Examiner
Art Unit 1736




    
        
            
        
            
    

    
        1 NOTE: Lee was merely cited to show/illustrate the BP of Link’s DMF despite Link’s silence thereon (i.e. to detail an inherent property of Link’s DMF).
        2 NOTE: Lee was merely cited to show/illustrate the BP of Leonardi’s DMF despite Leonardi’s silence thereon (i.e. to detail an inherent property of Leonardi’s DMF).